JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s judgment filed December 12, 2001, be affirmed. The district court did not abuse its discretion in denying reconsideration of its order denying mandamus relief. The sentencing court may reduce the petitioner’s term of imprisonment upon motion of the Director of the Bureau of Prisons if the court finds that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(l)(A)(i). Appellant’s conduct in helping to save the life of a correctional officer is indeed commendable; however, the district court properly determined the statute does not provide a basis for the court to compel the Director to consider filing such a motion. Cf. Lopez v. Davis, 531 U.S. 230, 241-42, 121 S.Ct. 714, 148 L.Ed.2d 635 (2001) (statute providing that Bureau of Prisons may reduce sentence of nonviolent offender who has successfully completed drug treatment program gives the Bureau the authority but not the duty to alter the prisoner’s conditions of confinement and to reduce his term of imprisonment, and the Bureau was not required to make individualized determinations based only on postconviction conduct).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.